BO

Oy’ ‘

mi
sy CL é
ooo

Case 7:19-cr-00497-NSR Document 8 Filed 01/10/19 Page 1of1

U.S. Department of Justice

United States Attorney
Southern District of New York

 

United States Courthouse
300 Quarropas Street
White Plains, New York 10601

January 8, 2019

VIA E-MAIL

Honorable Lisa Margaret Smith

United States Magistrate Judge, Southern District of New York
300 Quarropas Street

White Plains, New York 10601

Re: United States v. Mayer Rosner, et al., 18 Mag. 10939

Dear Judge Smith:

The Government respectfully submits this letter to request an order of continuance in the
above-referenced case, from January 11, 2019 (the fourteenth day following the initial
appearance), to January 23, 2019 (the thirtieth day). This request is made jointly and with the
consent of defense counsel for defendants Mayer Rosner, Jacob Rosner, and Nachman Helbrans.

On December 27, 2018, the defendants were arrested and, in a complaint also dated
December 27, 2018, charged with violations of Title 18, United States Code Sections 1201
(kidnapping). The following day, on December 28, 2018, the defendants were presented before
Magistrate Judge Paul E. Davison and ordered detained. At that time, pursuant to Rule 5,1 of the
Federal Rules of Criminal Procedure, the preliminary hearing date was scheduied for January 11,
2018. The defendants, through counsel, have now waived their right to a preliminary hearing
within 14 days. Accordingly, the parties respectfully request that the Court continue the date of
the preliminary hearing to what would have been the 30th day from the date of the initial
appearance, that is, to continue the date of the preliminary hearing from January 11, 2019 to
January 23, 2019,

Respectfully submitted,

GEOFFREY BERMAN
United States Attorney

/sf
Sam Adeisberg
Jamie Bagliebter
Assistant United States Attorney
(914) 993-1919

By:

Cc: Susanne Brody, Sam Braverman, Bruce Koffsky (By E-mail)

i an eee
Ne EC

?
rts aoe,

e }
Ne

 

 

 
